UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant £ Check the appropriate box: £ Preliminary Proxy Statement £ Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) £ Definitive Proxy Statement x Definitive Additional Materials £ Soliciting Material Pursuant to § 240.14a-12 FIRST HORIZON NATIONAL CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. £ Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Shareowner Services COMPANY # P.O. Box 64945 St. Paul, MN 55164-0945 FIRST HORIZON NATIONAL CORPORATION ANNUAL MEETING May 2, 2013 10:00 a.m. Central time FIRST TENNESSEE BUILDING M-Level Auditorium 165 Madison Avenue Memphis, TN 38103 Directions to the Annual Meeting can be obtained by contacting our Community Relations office at 866-365-4313. Important Notice of Availability of Proxy Materials for the Shareholder Meeting to be Held on May 2, 2013. Notice is hereby given that the Annual Meeting of Shareholders of First Horizon National Corporation will be held at the First Tennessee Building,
